Citation Nr: 1035081	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  03-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to secondary service connection for a left knee 
disorder.

2.  Entitlement to secondary service connection for a back 
disorder.

3.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1973 to November 1975.  

These matters come before the Board of Veterans' Appeals (Board), 
in part, by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 10, 2007, 
which vacated an August 2005 Board decision and remanded the left 
knee and back secondary service connection claim matters for 
additional development.  The Court specifically limited the 
portion of the August 2005 decision to be vacated and only the 
secondary service claims remain for appellate review.  The issues 
on appeal initially arose from a March 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction of the 
Veteran's claims file was subsequently transferred to the RO in 
Detroit, Michigan.  

In June 2005, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issue of entitlement to service 
connection for tinnitus was remanded for additional development 
by the Board in August 2005 and January 2008.  In an August 2009 
remand the Board noted the issue of entitlement to service 
connection had been remanded for additional development in 
January 2008, but had not been returned for final appellate 
review.  Although the tinnitus issue was not addressed in the 
most recent July 2010 supplemental statement of the case and 
there is no indication that the development requested by the 
Board in January 2008 was completed, the issue remains for 
appellate review and must again be remanded for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A left knee disorder was not incurred or aggravated as a 
result of a service-connected disease or injury.

3.  A back disorder was not incurred or aggravated as a result of 
a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A left knee disorder is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.310 (2009).

2.  A back disorder is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in February 2003 and September 2009.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  The available record includes 
service treatment records, VA treatment and examination reports, 
private treatment records, private medical opinions, and 
statements and personal hearing testimony from the Veteran and 
his spouse in support of the claims.  Although there has been no 
attempt to obtain copies of a pre-employment physical examination 
report, the Veteran stated he had not reported symptoms pertinent 
to his claims at that examination because he felt it might 
prevent his employment.  Further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that a September 2009 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and considers the Veteran's pertinent complaints and 
symptoms.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues addressed in this decision has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with these claims would not cause any 
prejudice to the appellant.

Secondary Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Under section 3.310(a) of VA 
regulations, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for complaint, treatment, 
or diagnosis of a left knee or back disorder.  Records show that 
in December 1973 the Veteran reported pain in his right knee 
after running.  An examination revealed no tenderness.  There was 
full range of knee motion.  The following day it was noted that 
the Veteran had pain in his right knee after running and that he 
had not fallen.  No swelling was observed, but there were 
complaints of tenderness to the entire knee.  McMurray's sign was 
negative and the diagnosis was sore medial meniscus secondary to 
basic training.  A November 1975 separation examination revealed 
normal lower extremities.  It was further noted a physical 
profile of "1" for the lower extremities.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
physical profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of fitness) 
to 4 (a medical condition or physical defect which is below the 
level of medical fitness for retention in the military service).

Private treatment records dated in September 1994 noted the 
Veteran complained of right knee pain.  It was noted he reported 
he had injured his right knee as long as 18 years prior when his 
"lower leg was held and his body went off laterally."  The 
diagnosis was torn right medial meniscus.  It was noted that he 
had a possible history of ligamentous injury to the right knee.  
A separate September 1994 report noted mild degenerative changes 
of the patellofemoral joint.  A July 1996 report shows he 
underwent arthroscopy of the right knee and a medial 
meniscectomy. 

On VA examination in September 2000 the Veteran complained of 
discomfort in the knees.  He reported that his right knee pain 
began during basic training in service when he was required to do 
a lot of "jumps."  He indicated that he used to jump off a 
tower, causing pain in his knees.  The diagnoses included post-
traumatic degenerative arthritis of the right knee, mainly on the 
medial section.

A December 2002 VA orthopedic examiner opined that it was "not 
likely" that the Veteran's current right knee disorder was 
related to the right knee problems noted during active service in 
December 1973.  The examiner stated that more than 20 years had 
passed since the original complaints of right knee pain in 
service and that those reports appeared not to be very serious, 
judging from the records. 

In statements and personal hearing testimony in support of his 
claims the Veteran reported that he injured his right knee during 
active service when he fell backward while climbing a wall in 
training.  He reported that he sought treatment the following day 
and that he had had right knee problems since that time.  He 
claimed that his left knee and back disorders developed secondary 
to his right knee disorder.  The Veteran's spouse stated that the 
Veteran had experienced problems with his right knee since 1975.  
She reported that he had limped and complained of knee pain as 
long as she had known him.

In December 2007, the Court vacated, in pertinent part, an August 
2005 Board decision and remanded the left knee and back secondary 
service connection claims for additional development.  The Court 
also vacated the portion of the Board decision denying service 
connection for a right knee disorder. 

The Veteran subsequently submitted additional private medical 
opinions including a March 2004 statement from G.R.S., M.D., who 
noted that the Veteran had problems with his lumbar spine and 
severe degenerative disks throughout the upper and lower spine.  
It was also noted that he stated he was injured in service when 
he dropped straight down about 20 feet.  Dr. G.R.S. stated that 
certainly an injury of that nature could cause an acceleration of 
degenerative disk disease.  He also stated that it was more 
likely than not that the reported injury had an affect of the 
Veteran's ultimate problems.  In a September 2008 statement A.B., 
M.D., noted that the Veteran's claims file was reviewed and that 
his records showed that on at least one occasion in service he 
was treated for extremity pain.  It was the opinion of Dr. A.B. 
that it was likely that his ongoing knee difficulty was in part 
related to his prior military service.  A November 2008 statement 
from D.C.C., M.D., noted that based upon the records available 
for review it was his opinion that the Veteran's knee pain and 
problems were related to his previous military service.  It was 
further noted that he had been treated for pain of the lower 
extremity during service and that he reported that during service 
he sustained an injury after dropping straight down some 20 feet.  

On VA examination in September 2009 the Veteran reported that he 
injured his right knee and back when he fell going down a rope.  
He stated that he had been examined by a doctor and put on a 
profile.  He also reported that his right knee symptoms had 
continued after service and that his low back pain and left knee 
pain had worsened.  It was noted he had lower back surgery in 
January 2000 and subsequently underwent a back fusion and 
hardware removal.  He stated his left knee had become slowly, 
progressively painful over the last 15 years.  He also had right 
knee surgery in 1997 and left knee surgery in approximately 2007.  

The examiner noted the Veteran appeared to be in pain while 
walking only a few steps in the examination room.  Posture was 
good and there was normal lumbar lordosis.  Muscle tone was good 
with no evidence of spasm.  There was no scoliosis.  Examination 
of the knees revealed normal alignment and stable ligaments.  
Patellar compression was somewhat painful on the right with mild 
crepitation on movement of the right knee.  McMurray, drawer, and 
Lachman's tests were negative.  Range of motion was from 0 to 130 
degrees, right, and from 0 to 135 degrees, left.  There were 
complaints of pain at the ends of motion.  X-ray examinations 
revealed evidence of spinal fusion and degenerative disk disease 
with bone spur formation to the lumbosacral spine, degenerative 
changes to the right knee, and a normal left knee.  The diagnoses 
included status post multiple lumbar surgeries with degenerative 
changes, degenerative arthritis of the right knee, and a normal 
appearing left knee.  

It was the examiner's opinion that it was unlikely that the 
Veteran's current left knee or back disorders were proximately 
due to or a result of his right knee disorder and that these 
disorders were not shown to have permanently worsened as a result 
of a right knee disorder.  The rationale for the opinion was that 
the Veteran's degenerative changes were in different areas and 
were independent.  It was further noted that the Veteran's left 
knee symptomatology started long after his other physical 
problems and was not connected to the right knee problem.  

A July 2010 rating decision granted entitlement to degenerative 
arthritis of the right knee.  A 10 percent disability rating was 
assigned effective from April 17, 2000.

Based upon the evidence of record, the Board finds that left knee 
and back disorders were not incurred or aggravated as a result of 
a service-connected disease or injury.  The Board further finds 
that there is no probative evidence that the Veteran sustained 
back or left knee injuries during active service and that his 
report of having sustained injuries in a fall from a height of at 
least 20 feet is not supported by the credible evidence of 
record.  In the absence of evidence indicating he sustained 
injuries in a fall during active service, the March 2004 
statement from Dr. G.R.S. that an injury of the nature as 
described by the Veteran could cause an acceleration of 
degenerative disk disease is considered to be of no probative 
weight.  The Court has held that the Board is not always required 
to accept the credibility of a medical opinion which is based 
upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993) (which held a medical opinion provided in support 
of a new and material evidence claim need not be accepted as 
credible if based upon an inaccurate medical history).  

The September 2008 opinion of Dr. A.B. and the November 2008 
opinion of Dr. D.C.C. that it was likely that the Veteran's knee 
difficulty was in part related to his prior military service 
appear to refer to the right knee.  However, to the extent these 
opinions may be construed as referring to a left knee disorder 
they are found to be of no probative weight.  There is no 
credible evidence of a left knee injury in service nor of any 
injury having been sustained after dropping down a height of 
20 feet.  

The Board finds the September 2009 VA examiner's opinion is 
persuasive that the Veteran's current left knee or back disorders 
were not proximately due to or a result of his right knee 
disorder and were not shown to have been permanently worsened as 
a result of a right knee disorder.  The examiner provided an 
adequate rationale for these opinions, including that the 
Veteran's degenerative changes were in different areas and were 
independent.  These opinions are shown to have been based upon a 
thorough examination of the Veteran and a review of the evidence 
of record.  

While the appellant may sincerely believe that he has left knee 
and back disorders as a result of a service-connected disability, 
he is not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
the Board finds entitlement to secondary service connection for 
left knee or back disorders is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.




ORDER

Entitlement to secondary service connection for a left knee 
disorder is denied.

Entitlement to secondary service connection for a back disorder 
is denied.


REMAND

A review of the record shows the Veteran was provided adequate 
VCAA notice addressing his remaining service connection claim.  
For the reasons provided below, the Board finds additional 
development is required as to this matter.

It its January 2008 remand the Board noted that the post-service 
medical records included diagnoses of tinnitus and that service 
connection had been established for bilateral hearing loss.  It 
was further noted that although the Verteran asserted that he was 
exposed to acoustic trauma in service as a result of a grenade 
explosion during a period of training, that his service treatment 
records did not corroborate this assertion.  Rather, the records 
showed he experienced problems with his ears due to otitis media 
and otitis externa, conditions that were ultimately the basis 
upon which service connection was granted for his bilateral 
hearing loss.  A September 2000 VA examination report provided a 
diagnosis of tinnitus believed to have resulted from the same 
etiology as the bilateral hearing loss, because of noise 
exposure.  The Board noted, however, that the Veteran had not 
been found to have been exposed to acoustic trauma in service and 
that his hearing loss was not service-connected as a result of 
noise exposure.  The RO/AMC was instructed to obtain an 
additional VA medical opinion.

There is no indication from the available record the requested 
development has been performed and the issue of entitlement to 
service connection was not addressed by the RO/AMC in its most 
recent supplemental statement of the case.  The Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, additional development as to this matter is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the 
appellant's claims file to the examiner 
who performed the January 2007 
audiological examination (if available), 
or another appropriately qualified 
specialist, to obtain an addendum opinion 
as to the issue of entitlement to service 
connection for tinnitus.  After reviewing 
the claims file, the examiner should 
provide an opinion as to whether the 
appellant's current tinnitus is as least 
as likely as not etiologically related to 
any hearing problems or ear problems shown 
during the appellant's period of service 
(to include his diagnoses of and treatment 
for otitis media and otitis externa) or is 
otherwise related to service or to a 
service-connected disability.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


